Case 1:17-cv-06404-BMC-SMG Document 193 Filed 10/12/18 Page 1 of 1 PageID #: 3964




   Brian L. Grossman
   BALESTRIERE FARIELLO
   225 Broadway, 29th Floor
   New York, New York 10007
   T: +1-646-912-8462
   F: +1-212-208-2613
   brian.grossman@balestrierefariello.com
   www.balestrierefariello.com
                                                              October 12, 2018
   VIA ECF
   Honorable Brian M. Cogan
   United States District Court
   Eastern District of New York
   225 Cadman Plaza East
   Brooklyn, New York 11201

           Re:      Lawson et al. v. Rubin et al., No. 1:17-cv-06404-BMC
                    Proof of Payment

   Dear Judge Cogan:

          We represent Plaintiffs in the above-referenced action. Pursuant to the Court’s October 5
   Order granting in part Schnur’s Motion for Attorney’s fees and costs (Dkt. No. 153), Plaintiffs
   have made a total payment of $20,000 via check to Yifat Schnur, Esq.


                                                              Respectfully submitted,




                                                              Brian L. Grossman



   cc:     Counsel of record (via ECF)
